Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of December 27th 2021 has been considered.
Claim 23 has been amended.
Claims 1-22 are cancelled.
Claims 23-40 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 

Claims 23-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgenstern et al (WO 2006/052662 A2) in view of NPL “High-oleic canola/rapeseed oil: literature survey” (‘Survey’) (from https://proteinresearch.net/poems/images/projects/0259/review/2-8a-harmse-e-2008.pdf).

Regarding claims 23, 27-32, 35, 37 and 39: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing the oil at temperatures between 170°C and 265°C for up to 2 hours when the oil is chemically refined, and between 165°C and 300°C, or between 175°C to 205°C for under 240 minutes or under 120 minutes when the oil is physically refined (see Morgenstern abstract; paragraphs [0006]-[0008], [0041]-[0043], [0049] and [0087]-[0088]; claims 19 and 20). Since the temperature and time ranges recited in claims 23 and 27-31 overlap or lie inside the temperature and time ranges in Morgenstern, a prima facie
As to the oleic acid and linolenic acid contents recited in claim 23: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing the oil, but fails to disclose the oleic acid and/or the linolenic acid contents recited in claim 23; However, Survey discloses of genetically modified high oleic canola oil and in the fourth paragraph on page 2 under “How does it differ from traditional canola oil” Survey discloses the high oleic canola oil comprises 70% oleic acid and 3% linolenic acid where high oleic low linolenic contents provide a highly stable canola oil. Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Morgenstern and to have processed the genetically modified high oleic canola oil in Survey in order to attain highly stable oil, and thus arrive at the claimed invention. 
As to the contents of DHA retained following the deodorization step, recited in claims 23, 27, 28 and 30: Morgenstern discloses processing of vegetable oil comprising DHA, the vegetable includes genetically-modified canola, and the processing comprises deodorizing at temperatures and periods of time that overlap and/or encompass the temperatures and periods of time recited in the claims (see Morgenstern abstract; paragraphs [0006]-[0008], [0041]-[0043], [0049] and [0087]-[0088]; claims 19 and 20), but fails to disclose the content of DHA retained following the deodorization step; However, given the fact Morgenstern discloses processing the same DHA oil as recited in the claims, processed through the same, or similar process as recited in the claims, it is examiner’s position that the content of DHA retained following the deodorization step recited in claims 23, 27, 28 and 30 is present in the DHA oil in Morgenstern.   As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 24: Morgenstern discloses the DHA oil is mechanically extracted from oil seed (e.g., genetically modified canola) (see Morgenstern paragraphs [0073]-[0075]).
Regarding claim 25: Morgenstern discloses the DHA oil comprises oil from genetically modified canola that synthesizes DHA in its tissue (see Morgenstern paragraphs [0007], [0041]-[0043] and [0049]).
Regarding claim 26: Morgenstern discloses degumming the DHA oil to remove phospholipids from the oil (see Morgenstern paragraphs [0073] and [0081]), of neutralizing the oil to remove free fatty acids from the oil (see Morgenstern paragraphs [0025] and [0082]) and bleaching the oil to remove chlorophyll from the oil (see Morgenstern paragraphs [0084]-[0086]).
Regarding claim 33: Morgenstern discloses the deodorized oil comprises an antioxidant (see Morgenstern paragraph [0094]).
Regarding claims 34, 36, 38 and 40: Morgenstern discloses the DHA oil is used as a food ingredient (see Morgenstern paragraphs [0023], [0027] and [0037]).

Response to Arguments
Applicant's arguments filed on December 27th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to disclose newly added oleic acid and linolenic acid contents limitations, it is most respectfully noted that these new limitations are addressed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792